JOHNSON, Judge.
John E. Burton petitions this court for leave to file a writ of error coram nobis in the Circuit Court of Walker County, Alabama, in which he was convicted of arson and sentenced to fifteen years imprisonment on February 15, 1956.
Judgment of the conviction was affirmed on appeal to this court (39 Ala.App. 332, 101 So.2d 567) and certiorari denied by the Supreme Court (267 Ala. 354, 101 So.2d 572).
*92“When an appeal is taken the cause is transferred to the appellate court. If that court affirms, application can be made to it for leave to file a motion in the circuit court for the writ of error coram nobis. If found meritorious, the appellate court may grant leave, and in doing so suspend the execution of the sentence for a reasonable time to enable the application to be made to the circuit court. * * * Tnis is of course discretionary with the appellate court.” Brown v. State, 250 Ala. 444, 35 So.2d 518.
The ground on which petitioner seeks leave to file his writ is that since his trial, new evidence has been “established” which would have changed the verdict to “not guilty” if it had been available at his trial. However, his petition does not inform us of what the new evidence is, and is, therefore, without substance, and the same is hereby denied.
Petition denied.